92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn L. CASE, Plaintiff-Appellant,v.HAYNESVILLE CORRECTIONAL CENTER;  G.M. Hinkle, Warden;Haynesville Correctional Center MedicalDepartment;  Brenda Lewis, Defendants-Appellees.
No. 95-7984.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 11, 1996.Decided:  August 2, 1996.

Glenn L. Case, Appellant Pro Se.
Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Glen L. Case appeals the dismissal without prejudice of his 42 U.S.C. § 1983 (1988) complaint.  The district court dismissed Case's complaint for failure to clarify his claim or respond to a questionnaire from the district court regarding his claim.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Case may be able to save this action by amending his complaint, the order which he seeks to appeal is not an appealable final order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED